                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


TRAVIS DELANEY WILLIAMS,

                      Plaintiff,

               v.                                           Case No. 19-C-1174

JAMIE ADAMS, et al.,

                      Defendants.


                                    DECISION AND ORDER


       Plaintiff Travis Delaney Williams, a prisoner who is representing himself, is proceeding

on Eighth Amendment claims against Defendants. On August 20, 2020, defendants Jamie Adams

and Jolinda Waterman filed a motion for summary judgment. Dkt. No. 157. Williams responded

to their motion on November 16, 2020 (four days before his response deadline). Dkt. Nos. 255-

259, 261. Defendant Sandra McArdle, who is represented by separate counsel, also filed a motion

for summary judgment on August 20, 2020. Dkt. No. 162. Williams responded to McArdle’s

motion on October 22, 2020 (the day after his response deadline). Dkt. Nos. 227-232, 241. After

receiving guidance from the court, McArdle filed her reply materials on November 20, 2020. Dkt.

Nos. 262-264. Her motion is fully briefed and ready for the court’s decision.

       On November 16, 2020, Williams filed a motion for special matters. Dkt. No. 252. He

asks the court to accept as timely filed two amended declarations, which are in support of his

response to McArdle’s motion. Specifically, he seeks to replace the two declarations he originally

filed on October 22, 2020. Williams says he was “under the influence of hydrocodone and in pain”

at the time he prepared his original declarations. Williams does not identify the differences

between his original declarations and his proposed amended declarations.



        Case 1:19-cv-01174-WCG Filed 11/25/20 Page 1 of 3 Document 266
       The court will deny Williams’ motion. His deadline to respond to McArdle’s summary

judgment motion was three weeks before he filed his proposed amended declarations. Williams

does not explain when he stopped taking pain medication, nor does he explain why the pain

medication affected his ability to prepare his declarations but did not affect his ability to prepare

his other response materials. Further, McArdle filed her reply materials just four days after

Williams filed his proposed amended declarations. Thus, it is doubtful that McArdle had adequate

time to review and address the amended declarations in her reply materials. As such, the court

finds that Williams has not provided good cause for allowing him to replace his original

declarations and that allowing him to do so would prejudice McArdle. The court will not consider

the proposed amended declaration (Dkt. No. 253) or the proposed supplemental amended

declaration (Dkt. No 254) when deciding McArdle’s motion for summary judgment.

       On November 17, 2020, Williams filed a letter regarding the e-filing of his undisputed facts

in response to the State Defendants’ motion for summary judgment. Dkt. No. 260. He noted that,

because he had not received an e-filing receipt for his undisputed facts, he was resubmitting his

response materials for filing. Court staff docketed his undisputed facts at Dkt. No. 261 on

November 17. On November 23, 2020, Williams filed a motion to accept his undisputed facts as

timely filed. Dkt. No. 265. The court will deny his motion as unnecessary. Williams’ deadline to

respond to the State Defendants’ motion was November 20; he filed his undisputed facts three

days before that deadline, so they were timely filed.

       Williams also asserts in his motion that, for the second time, the institution e-filer failed to

submit his undisputed facts when sending his response materials to the court. Williams is

mistaken. As the court explained in a prior decision, the institution e-filer emailed the court

Williams’ undisputed facts along with his materials in response to McArdle’s summary judgment

motion. Dkt. No. 244 at 2-3. When docketing those materials, court staff overlooked Williams’
                                                  2

        Case 1:19-cv-01174-WCG Filed 11/25/20 Page 2 of 3 Document 266
undisputed facts and docketed them as part of his supplemental declaration rather than as a separate

entry. Dkt. No. 228 at 7-19. When Williams complained that his undisputed facts had not been

docketed and resubmitted them for filing, court staff docketed the undisputed facts as a separate

entry. Dkt. No. 241. In short, the institution e-filer did not withhold Williams’ undisputed facts;

court staff made a mistake when docketing that filing.

       Unfortunately, it appears that a similar mistake happened with Williams’ undisputed facts

in support of his response to the State Defendants’ summary judgment motion. Court staff

docketed Williams’ declaration in support of his response materials at Dkt. No. 258. His

declaration concludes on page 19. Starting on page 20 is a new filing titled “Undisputed Facts.”

This filing should have been docketed as a separate entry, not as part of Williams’ declaration.

The court notes that the filing is not complete; it stops at paragraph 25 and has no signature. The

undisputed facts Williams filed on November 17 include 52 paragraphs, and the filing concludes

with his signature. The court does not know why only the first half of Williams’ undisputed facts

were originally docketed as part of another filing, but the mistake was caught early and Williams

has suffered no prejudice as a result of the mistake.

       IT IS THEREFORE ORDERED that Williams’ motion for special matters (Dkt. No.

252) is DENIED.

       IT IS FURTHER ORDERED that Williams’ motion to accept undisputed facts as timely

filed (Dkt. No. 265) is DENIED as unnecessary.

       Dated at Green Bay, Wisconsin this 24th day of November, 2020.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge




                                                 3

        Case 1:19-cv-01174-WCG Filed 11/25/20 Page 3 of 3 Document 266
